Case: 14-10895    Date Filed: 10/21/2014   Page: 1 of 2


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 14-10895
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 3:12-cr-00142-MMH-PDB-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

ROGER G JOLLEY,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                               (October 21, 2014)

Before MARCUS, WILLIAM PRYOR and MARTIN, Circuit Judges.

PER CURIAM:

      Craig L. Crawford, appointed counsel for Roger Jolley in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and
              Case: 14-10895     Date Filed: 10/21/2014   Page: 2 of 2


filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Jolley’s convictions and

sentences are AFFIRMED.




                                         2